DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-27 are pending.
This Action is Non-Final.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 02 July 2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 7, 8, 10, 12-14, and 27 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Feijoo et al. (US 20180373862).

generate a query based on the scopes by translating at least one of the scopes into a query having a query format associated with a digital identity network, the digital identity network storing data associated with a plurality of users; send, via the communications module, a signal representing the query to the digital identity network (see paragraphs [0032]-[0035] where the requests is transformed to query the digital identity network); and 
obtain identity data associated with the subject from the digital identity network based at least on the identifying data of the subject (see paragraphs [0035]-[0036]).
As per claims 7 and 8, Feijoo et al. discloses release at least some of the identity data associated with the subject to the requesting device, wherein releasing at least some of the identity data associated with the digital identity request to the requesting device comprises: creating a session application programing interface configured to provide, to the requesting device, an identity token that includes at least a portion of the identity data as attributes of the identity token (see paragraphs [0035]-[0036]).
As per claim 10, Feijoo et al. discloses the digital identity request is received through an application programming interface provided by the digital identity network interface system (see paragraphs [0030]-[0036] the common API).
.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2-6, 9, 15-23, 25, and 26 are rejected under 35 U.S.C. 103 as being unpatentable over Feijoo et al. as applied to claims 1 and 14 above, in view of Duggana et al. (US 20150237053).
As per claims 2 and 15, Feijoo et al. fails to explicitly disclose the signal representing the query causes the digital identity network to prepare a link and send the link to an authorization device associated with the subject, the link pointing to an online application associated with an authentication provider system.
However, Duggana et al. teaches a signal representing a query causes the digital identity network to prepare a link and send the link to an authorization device associated with the subject, the 
At a time before the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art to send a link to an authorization device in the Feijoo et al. system.
Motivation, as recognized by one of ordinary skill in the art, to do so would have been to allow the owner/subject of the identity data control over the release of the data thereby increasing the privacy of their data.
As per claims 3 and 16, the modified Feijoo et al. and Duggana et al. system discloses the identity data is obtained after successful authentication of the subject by the authentication provider system (see Duggana et al. paragraph [0076]).
As per claims 4 and 17, the modified Feijoo et al. and Duggana et al. system discloses the authorization device includes the requesting device (see Duggana et al. paragraphs [0067]-[0076] where any device can request access, including the owners device).
As per claims 5 and 18, the modified Feijoo et al. and Duggana et al. system discloses the link includes a uniform resource locator and wherein the online application is configured to authenticate the subject using credentials that are unavailable to the digital identity network interface system (see Duggana et al. paragraph [0076]).
As per claims 6 and 19, the modified Feijoo et al. and Duggana et al. system discloses the identity data is obtained by the digital identity network interface system after the subject has provided an input signal to the online application indicating consent to release the data (see Duggana et al. paragraphs [0067]-[0076] where the owner consents to the release of the data).
As per claims 9 and 22, the modified Feijoo et al. and Duggana et al. system discloses the session application programming interface is further configured to provide an access token to the requesting device, the access token permitting the requesting device to access at least a portion of the identity data 

As per claims 20 and 21, the modified Feijoo et al. and Duggana et al. system discloses release at least some of the identity data associated with the subject to the requesting device, wherein releasing at least some of the identity data associated with the digital identity request to the requesting device comprises: creating a session application programing interface configured to provide, to the requesting device, an identity token that includes at least a portion of the identity data as attributes of the identity token (see Feijoo et al. paragraphs [0035]-[0036]).
As per claim 23, the modified Feijoo et al. and Duggana et al. system discloses the digital identity request is received through an application programming interface provided by the digital identity network interface system (see Feijoo et al. paragraphs [0030]-[0036] the common API).
As per claims 25 and 26, the modified Feijoo et al. and Duggana et al. system discloses to provide a user interface to the requesting device, the user interface including one or more interface elements configured for receiving input of one or more parameters associated with the request and wherein the query is generated based on the one or more parameters, wherein the one or more parameters are included in the one or more scopes associated with the digital identity request (see Feijoo et al. paragraphs [0029]-[0031] and [0041]).

Claims 11 and 24 are rejected under 35 U.S.C. 103 as being unpatentable over Feijoo et al. (alone or in combination with Duggana et al.) as applied to claims 1 and 15 above, and further in view of Narasimhan (US 20180341915).
As per claims 11 and 24, Feijoo et al. (alone or in combination with Duggana et al.) fails to explicitly disclose the digital identity network includes a permissioned blockchain network.

At a time before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to include a permissioned blockchain network in the digital identity network of the Feijoo et al. (alone or in combination with Duggana et al.)  system.
Motivation to do so would have been to include data that cannot be altered or deleted (see Narasimhan paragraph [0022]).

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-27 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10,742,651. Although the claims at issue are not identical, they are not patentably distinct from each other because the ‘651 claims contain each limitation of the currently pending claims and therefore anticipate the currently pending claims.  More specifically, claims 1-3 of the present application are anticipated by claim 1 of the ‘651 patent; claims 4-13 are anticipated by claims 2-10 of the ‘651 patent.  Similarly claims 11-20 of the ‘651 patent anticipate claims 14-27 of the present application.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: the remaining references put forth on the PTO-892 form are directed to controlling access to data.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL J PYZOCHA whose telephone number is (571)272-3875. The examiner can normally be reached Monday-Thursday 7:30am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hadi Armouche can be reached on (571) 270-3618. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Michael Pyzocha/               Primary Examiner, Art Unit 2419